           Case 2:18-cv-01803-TSZ Document 40 Filed 12/03/19 Page 1 of 3



GUS MAXWELL                                THE HONORABLE THOMAS S. ZILLY
United States Department of Justice
Environment and Natural Resources Division
Environmental Defense Section
P.O. Box 7611
Washington, D.C. 20002
(202) 514-0135
(202) 616-2426 (fax)
gustavus.maxwell@usdoj.gov
Attorney for Defendants




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                  AT SEATTLE


CITIZENS FOR CLEAN AIR, a project of
ALASKA COMMUNITY ACTION ON TOXICS,                     Case No. 2:18-cv-01803-TSZ
and SIERRA CLUB

                               Plaintiffs,             NOTICE OF APPEARANCE ON
                                                       BEHALF OF THE UNITED STATES
      v.

ANDREW WHEELER, in his official capacity as
Acting Administrator of the United States
Environmental Protection Agency; and CHRIS
HLADICK, in his official capacity as Regional
Administrator of the United States Environmental
Protection Agency Region 10,

                               Defendants.




NOTICE OF APPEARANCE                                          United States Department of Justice
No. 2:18-cv-01803-TSZ                         page 1          Environmental Defense Section
                                                              P.O. Box 7611
                                                              Washington, D.C. 20002
                                                              (202) 514-0135
         Case 2:18-cv-01803-TSZ Document 40 Filed 12/03/19 Page 2 of 3




       Please enter the appearance of Gus Maxwell as an attorney of record for Defendant
United States of in the above-captioned case.
       All pleadings, notices, or other papers may be served on Mr. Maxwell at the address
listed below:
                Gus Maxwell
                United States Department of Justice
                Environmental Defense Section
                P.O. Box 7611
                Washington, D.C. 20002
                gustavus.maxwell@usdoj.gov

       DATED this 3rd day of December, 2019.
                                                      Respectfully submitted,

                                                      /s/ Gus Maxwell
                                                      Gus Maxwell
                                                      United States Department of Justice
                                                      Environment & Natural Resources Division
                                                      Environmental Defense Section
                                                      P.O. Box 7611
                                                      Washington, D.C. 20002
                                                      (202) 514-0135
                                                      (202) 616-2426 (fax)
                                                      gustavus.maxwell@usdoj.gov




NOTICE OF APPEARANCE                                              United States Department of Justice
No. 2:18-cv-01803-TSZ                           page 2            Environmental Defense Section
                                                                  P.O. Box 7611
                                                                  Washington, D.C. 20002
                                                                  (202) 514-0135
         Case 2:18-cv-01803-TSZ Document 40 Filed 12/03/19 Page 3 of 3



                              CERTIFICATE OF SERVICE

       I hereby certify that on this the 3rd day of December, 2019, I electronically filed

the foregoing with the Clerk of Court by using the CM/ECF system which will send a

notice of electronic filing to all counsel of record.


                                                         /s/ Gus Maxwell
                                                         Gus Maxwell
                                                         California bar no. 326800




NOTICE OF APPEARANCE                                        United States Department of Justice
No. 2:18-cv-01803-TSZ                        page 3         Environmental Defense Section
                                                            P.O. Box 7611
                                                            Washington, D.C. 20002
                                                            (202) 514-0135
